DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 12/8/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-16 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/21/2020 and 8/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
6.	Claims 1, 7 and 11 are objected to because of the following informalities: The claims recite “switch on a main transceiver” the word “on” should be capitalize in order to make it clear that the transceiver is being switched ON or turned ON. It is suggested to amend the claims to recite “switch ON” Appropriate correction is required.
7.	Claim 7 is objected to because of the following informalities:  Line 2 recites “generating, by a second network node, a preset frame from a second network node” It is unclear if the second appearance of the phrase “a second network node” recited is the same or different from the first appearance of  “a second network node.”  If the second appearance of the “a second network node” is the same as the first appearance of “a second network node”, then it is the second network node.”  Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,924,996. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter relating to preset frame comprising a wake-up packet indicating a first network node to switch ON a main transceiver.
In addition, note that the table below compares the claims of the present invention with the relevant claims in the Patent No. 10,924,996 wherein each claim that are similar or exact are in the same box side by side.

Current AP No. 17115661
Patent No/AP No.  10,924,996/16/368,903
Claim 1. A state switching method, comprising: 
receiving, by a first network node, a preset frame from a second network node, wherein the preset frame comprises indication information indicating to switch on a main transceiver of the first network node immediately, after a specified time point, or within a specified time period; and 


Claim 7. A state switching method, comprising: 
generating, by a second network node, a preset frame from a second network node, wherein the preset frame comprises indication information indicating to switch on a main transceiver of a first network node immediately, after a specified time point, or within a specified time period; and sending, by the second network node, a preset frame to the first network node.

11. A first network node, comprising a processor and a transceiver, the processor and the transceiver communicate with each other through an internal connection, wherein: the transceiver is configured to receive a preset frame from a second network node, wherein the preset frame comprises indication information indicating to switch on a main transceiver of the first network node immediately, after a specified time point, or within a specified time period; 
the processor is configured to control, based on the indication information, to switch on the 


Claim 2. The method according to claim 1, after controlling, based on the indication information, to switch on the main transceiver of the first network node to perform data communication, the method further comprising:
controlling, by the first network node, to switch off a wake up receiver when the data communication performed by the main transceiver meets a preset condition, wherein the preset condition is that the main transceiver successfully exchanges data with the second network node, wherein the wake up receiver is configured to wake up the main receiver.

12. The first network node according to claim 11, the processor is further configured to control to switch off a wake up receiver when the data communication performed by the main transceiver meets a preset condition, wherein the preset condition is that the main transceiver successfully exchanges data with the second network node, wherein the wake up receiver is configured to wake up the main receiver.

receiving, by a first network node, a preset frame sent by a second network node, the preset frame comprising indication information indicating to switch on a main transceiver of the first network node immediately, after a specified time point, or within a specified time period; controlling, by the first network node, to switch on the main 

5. A state switching apparatus, applied to a first network node, wherein the apparatus comprises: a transceiver unit, configured to receive a preset frame sent by a second network node, the preset frame comprising indication information indicating to switch on a main transceiver of the first network node immediately, after a specified time point, or within a specified time period; and a processing unit, configured to control to switch on the main transceiver of the first network node, based on the indication information, to perform data communication; and control, by the first network node, to switch off the wake up receiver when the data communication performed by the main transceiver meets a preset condition, wherein the wake up receiver is configured to wake up the main receiver.
Analysis:  In comparing the pending application with the Patent they both are claiming similar subject matter relating to a state switching method of receiving a preset frame indicating information for a first network node to switch its transceiver on based on time factor.
3.  The method according to claim 2, wherein the main transceiver successfully exchanges data with the second network node, comprising: 
the second network node sends data to the first network node, and the first network node returns an acknowledgement frame after correctly receiving the data; or the first network node sends a control frame to notify the second network node that the main transceiver of the first network node is woken up.

13. The first network node according to claim 12, wherein the main transceiver successfully exchanges data with the second network node, comprising:
the second network node sends data to the first network node, and the first network node returns an acknowledgement frame after correctly receiving the data; or the first network node sends a control frame to notify the second network node that the main transceiver of the first network node is woken up.
4. The method according to claim 1, wherein the main transceiver successfully exchanges data with the second network node, comprising: the second network node sends data to the first network node, and the first network node returns an acknowledgement frame after correctly receiving the data; or the first network node sends a control frame to notify the second network node that the main transceiver of the second network node is woken up.

10. The apparatus according to claim 5, wherein the main transceiver successfully exchanges data with the second network node, comprising: the second network node sends data to the first network, node, and the first network node returns an acknowledgement frame after correctly receiving the data; or the first network node sends a control frame to notify the second network node that the main transceiver of the second network node is woken up.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to acknowledgement frame after correctly receiving data


8. The method according to claim 7, the indication information is located in a signaling field which is encapsulated in a frame body of the preset frame.

14. The first network node according to claim 11, the indication information is located in a signaling field which is encapsulated a frame body of the preset frame.
7. The method according to claim 1, the indication information is located in a signaling field which is encapsulated in the frame body, or the indication information is implied in the wake up type of the MAC header.

8. The apparatus according to claim 5, the indication information is located in a signaling field which is encapsulated in the frame body, or the indication information is implied in the wake up type of the MAC header.

Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to encapsulating the preset frame.
5. The method according to claim 1, the indication information is implied in a wake up type of a media access control (MAC) header.

9. The method according to claim 7, the indication information is implied in a wake up type of a media access control (MAC) header.

15. The first network node according to claim 11, the indication information is implied in a wake up type of a media access control (MAC) header.
8. The apparatus according to claim 5, the indication information is located in a signaling field which is encapsulated in the frame body, or the indication information is implied in the wake up type of the MAC header.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to information indicated in a MAC header.


10. The method according to claim 7, wherein the preset frame comprises a wake up packet.


16. The first network node according to claim 11, wherein the preset frame comprises a wake up packet. 

2. The method according to claim 1, the preset frame comprises an 802.11 frame or a wake up packet, the main transceiver of the first network node receives the 802.11 frame, and the wake up receiver of the first network node receives the wake up packet.

6. The apparatus according to claim 5, the preset frame comprises an 802.11 frame or a wake up packet, the main transceiver of the first network node receives the 802.11 frame, and the wake up receiver of the first network node receives the wake up packet.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to preset frame comprises a wake up packet.


	With respect to claims, the Pending Application merely broaden the scope of the application by eliminating terms from the Patent “and controlling, by the first network node, to switch off a wake up receiver when the data communication performed by the main transceiver meets a preset condition, wherein the preset condition is that the main transceiver successfully exchanges data with the second network node, wherein the wake up receiver is configured to wake up the main receiver.”
It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAMAMURTHY et al. US 20150208349 hereafter Ramamurthy.

As to Claim 1.     Ramamurthy discloses a state [i.e. awake, sleep, activated, deactivate, idle, see 0027] switching [i.e. change from sleep to awake or activated to deactivated] method, comprising [Abstract, Section 0003: Wherein WLAN radio is further configured to operate in a fully awake state after receipt of the indication. A station connected to a network includes receiving, a wake up signal from an access point (AP), the wake up signal configured to fully wake]:
receiving, by a first network node [i.e. STA/Station], a preset frame [i.e. Wake-up Signal] from a second network node, [Figs. 1, 3-4, Section 0003, 0013, 0042: A station connected to a network receiving, a wake up signal from an Access Point (AP) of a network. Specifically, an AP (i.e. Second Network Node) transmit an indication e.g., a wake up signal to a station. The fields of the wake up signal is specified so the stations will understand the data (i.e. frame/packet) that is being received in the wake up signal],
 wherein the preset frame [i.e. Wake-up Signal] comprises indication information indicating to switch on [i.e. awake/activate/Turn On] a main transceiver [i.e. Radio, Section 0027: WLAN Radio is a hardware configured as a transceiver] of the first network node immediately, after a specified time point, or within a specified time period [Figs. 3-4, Sections 0005, 0048: A station is configured to receive a wake up signal from an access point (AP) of a network which receives an indication  wherein WLAN radio is further configured to operate in a fully awake state after receipt of the indication. The AP generates a wake up signal for the station and transmitted to the station’s WLAN radio such that it is turned ON, the AP also activates a timer-325 in which the duration of the timer is set based on time required for the WLAN radio to awake];
and controlling, by the first network node [i.e. STA/Station], based on the indication information, to switch on the main transceiver [i.e. Radio, Section 0027: WLAN Radio is a hardware configured as a transceiver] of the first network node to perform data communication [Figs. 3-4, Sections 0005, 0023, 0033: The WLAN radio is configured to operate in a sleep state until the radio receives an indication that the wakeup signal has been received and is further configured to operate in a fully awake state to receive a beacon from the AP indicating data transmission. The AP initially transmit a wake up signal to the stations that are to receive the data and then the AP transmit the data to the stations. WLAN radio is to be awake and prepared to receive the data transmission].

As to Claim 2. Ramamurthy discloses the method according to claim 1, after controlling, based on the indication information, to switch on the main transceiver of the first network node to perform data communication, the method further comprising [Figs. 3-4, Sections 0005, 0023, 0033: The WLAN radio is configured to operate in a sleep state until the radio receives an indication that the wakeup signal has been received and is further configured to operate in a fully awake state to receive a beacon from the AP indicating data transmission. The AP initially transmit a wake up signal to the stations that are to receive the data and then the AP transmit the data to the stations. WLAN radio is to be awake and prepared to receive the data transmission]:
controlling, by the first network node, to switch off a wake up receiver when the data communication performed by the main transceiver meets a preset condition [Sections 0002, 0023, 0057: The radio may be activated for a first predetermined time period within the duty cycle and deactivated or placed to sleep (e.g., hibernate) if no beacon is received in this time period. The data that is to be transmitted by the AP to one of the stations may be received from the stations; the AP initially transmit a wake up signal to the stations then the AP transmit the data to the stations. Keeping radio asleep and only activating for pending packets to be received],
 	wherein the preset condition is that the main transceiver successfully [Section 0040: Those skilled in the art will understand the use of an acknowledgement (ACK) signal when a signal has been transmitted] exchanges data with the second network node[i.e. AP/Access Point], wherein the wake up receiver is configured to wake up the main receiver [Sections 0021, 0024, 0051: Those skilled in the art will understand that the network is a type of communications network in which data is exchanged between at least one first electronic device and at least one second electronic device of the network itself. More specifically, the station is configured to exchange data with the network. In the multi-stage wake up procedure signals are exchanged between the AP and the station].

As to Claim 3. Ramamurthy discloses the method according to claim 2, wherein the main transceiver successfully [Section 0040: Those skilled in the art will understand the use of an acknowledgement (ACK) signal when a signal has been transmitted] exchanges data with the second network node, comprising [Sections 0021, 0024, 0051: Those skilled in the art will understand that the network is a type of communications network in which data is exchanged between at least one first electronic device and at least one second electronic device of the network itself. More specifically, the station is configured to exchange data with the network. In the multi-stage wake up procedure signals are exchanged between the AP and the station],
the second network node sends data to the first network node, and the first network node returns an acknowledgement frame after correctly receiving the data; or the first network node sends a control frame [i.e. Status signal]  to notify the second network node that the main transceiver of the first network node is woken up [Section 0043, 0050, 0040: After the WLAN radio has been awoken based on the wake up signal received, WLAN radio awake may wish to indicate to the AP the wake up status of the WLAN radio. The status indication signal provide information concerning the station to the AP for example the activation state of the WLAN radio. Those skilled in the art will understand the use of an acknowledgement (ACK) signal when a signal has been transmitted].

As to Claim 4. Ramamurthy discloses the method according to claim 1, the indication information is located in a signaling field which is encapsulated [i.e. Fig. 6A] a frame body of the preset frame [Fig. 6a (Depicts Wake up Signal-600 fields), Section 0042: Th wake up signal includes fields such as downlink data indication and parameters].

As to Claim 5. Ramamurthy discloses the method according to claim 1, the indication information is implied in a wake up type of a media access control (MAC) header [Fig. 6a (Depicts Wake up Signal-600 includes fields related to MAC), Sections 0003, 0056: A station connected to a network receiving, a wake up signal from an Access Point (AP) of a network. The WLAN radio include a MAC module].

As to Claim 6. Ramamurthy discloses the method according to claim 1, wherein the preset frame comprises a wake up packet [Fig. 6A, Sections 0013, 0042: Specifically, an AP (i.e. Second Network Node) transmit an indication e.g., a wake up signal to a station. The wake up signal includes fields].

As to Claim 7.   (NOTE: “a second network node” appears twice in line 2 is assumed as the same second network node for prior art rejection purpose. See Claim objection above for more information)
 Ramamurthy discloses a state [i.e. awake, sleep, activated, deactivate, idle, see 0027] switching [i.e. change from sleep to awake or activated to deactivated] method, comprising [Abstract, Section 0003: Wherein WLAN radio is further configured to operate in a fully awake state after receipt of the indication. A station connected to a network includes receiving, a wake up signal from an access point (AP), the wake up signal configured to fully wake]:
generating, by a second network node [i.e. AP/Access Point], a preset frame [i.e. Wake-up Signal] from a second network node [Sections 0013, 0034, 0042: Specifically, an AP (i.e. Second Network Node) transmit an indication e.g., a wake up signal to a station. An incoming wake up signal that is generated and transmitted by the AP. The fields of the wake up signal is specified so the stations will understand the data (i.e. frame/packet) that is being received in the wake up signal],
 wherein the preset frame [i.e. Wake-up Signal] comprises indication information indicating to switch on [i.e. awake/activate/Turn On] a main transceiver [i.e. Radio, Section 0027: WLAN Radio is a hardware configured as a transceiver] of a first network node immediately, after a specified time point, or within a specified time period [Figs. 3-4, Sections 0005, 0048: A station is configured to receive a wake up signal from an access point (AP) of a network which receives an indication  wherein WLAN radio is further configured to operate in a fully awake state after receipt of the indication. The AP generates a wake up signal for the station and transmitted to the station’s WLAN radio such that it is turned ON, the AP also activates a timer-325 in which the duration of the timer is set based on time required for the WLAN radio to awake];
 and sending, by the second network node, a preset frame to the first network node [Figs. 1, 3-4, Section 0003, 0013: A station connected to a network receiving, a wake up signal from an Access Point (AP) of a network. Specifically, an AP (i.e. Second Network Node) transmit an indication e.g., a wake up signal to a station].

As to Claim 8. The method according to claim 7, the indication information is located in a signaling field which is encapsulated in a frame body of the preset frame [See claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 9. The method according to claim 7, the indication information is implied in a wake up type of a media access control (MAC) header [See claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 10. The method according to claim 7, wherein the preset frame comprises a wake up packet [See claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11.   Ramamurthy discloses a first network node [i.e. STA/Station], comprising a processor [Processor-205], and a transceiver [Antenna; Sections 0055-0056: The Station include antennas attached to LP and WLAN radio], the processor and the transceiver communicate with each other through an internal connection [Figs. 2-4,  Section 0024, 0027: The station includes a processor-205 and radios-225/230. WLAN Radio is a hardware configured as a transceiver],
wherein: the transceiver [i.e. Radio, Section 0027: WLAN Radio is a hardware configured as a transceiver] is configured to receive a preset frame [i.e. Wake-up Signal] from a second network node [Figs. 1, 3-4, Section 0003, 0013, 0042: A station connected to a network receiving, a wake up signal from an Access Point (AP) of a network. Specifically, an AP (i.e. Second Network Node) transmit an indication e.g., a wake up signal to a station. The fields of the wake up signal is specified so the stations will understand the data (i.e. frame/packet) that is being received in the wake up signal],
 wherein the preset frame [i.e. Wake-up Signal] comprises indication information indicating to switch on [i.e. awake/activate/Turn On]  a main transceiver [i.e. Radio, Section 0027: WLAN Radio is a hardware configured as a transceiver] of the first network node immediately, after a specified time point, or within a specified time period [Figs. 3-4, Sections 0005, 0048: A station is configured to receive a wake up signal from an access point (AP) of a network which receives an indication  wherein WLAN radio is further configured to operate in a fully awake state after receipt of the indication. The AP generates a wake up signal for the station and transmitted to the station’s WLAN radio such that it is turned ON, the AP also activates a timer-325 in which the duration of the timer is set based on time required for the WLAN radio to awake];
the processor [Processor-205], is configured to control, based on the indication information, to switch on the main transceiver [i.e. Radio, Section 0027: WLAN Radio is a hardware configured as a transceiver] of the first network node to perform data communication [Figs. 3-4, Sections 0005, 0023, 0033: The WLAN radio is configured to operate in a sleep state until the radio receives an indication that the wakeup signal has been received and is further configured to operate in a fully awake state to receive a beacon from the AP indicating data transmission. The AP initially transmit a wake up signal to the stations that are to receive the data and then the AP transmit the data to the stations. WLAN radio is to be awake and prepared to receive the data transmission].

As to Claim 12. The first network node according to claim 11, the processor is further configured to control to switch off a wake up receiver when the data communication performed by the main transceiver meets a preset condition, wherein the preset condition is that the main transceiver successfully exchanges data with the second network node, wherein the wake up receiver is configured to wake up the main receiver [See claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 13. The first network node according to claim 12, wherein the main transceiver successfully exchanges data with the second network node, comprising: the second network node sends data to the first network node, and the first network node returns an acknowledgement frame after correctly receiving the data; or the first network node sends a control frame to notify the second network node that the main transceiver of the first network node is woken up [See claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 14. The first network node according to claim 11, the indication information is located in a signaling field which is encapsulated a frame body of the preset frame [See claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15. The first network node according to claim 11, the indication information is implied in a wake up type of a media access control (MAC) header [See claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 16. The first network node according to claim 11, wherein the preset frame comprises a wake up packet [See claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of records and not relied upon are considered pertinent to applicant's disclosure:   1.   Merlin et al. US 20140112229  in particular Section [0104] The AP 104 transmit page/messages to a plurality of STAs that are in a power save mode, the messages indicating whether or not there is data buffered at the AP 104 and the STAs use this information to determine when to transition to an awake state or a doze state; Section [0080] Pages instruct wireless device to transition the primary receiver to sleep for when the AP does not have any BUs for the STA; Section [0133] If data is exchanged, STAs may go to sleep or doze when data indicates that a service period has ended. 
2.	Park et al. US 2017/0127352 in particular Section [0058] An STA, which operates based on the Power Save mode, may reduce its power consumption by operating while shifting to and from an awake state and a doze state; Section [0110] Referring to FIG. 9, an STA operating in a power save mode based on a TIM may switch from the doze state to the awake state in order to receive a beacon frame 900 based on a listening interval. 
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 24, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477